Title: Charles Thomson to the American Commissioners, 16 July 1784
From: Thomson, Charles
To: American Commissioners



Gentlemen,
Philadelphia July 16. 1784

In obedience to the order of the Committee of the States, I have the honor to send you copies of the papers relating to the brig L’Amiable Elizabeth a french vessel that was deserted by her Crew at Sea and was boarded and taken up by citizens of the United States and carried into St Johns in Newfoundland, where she was seized by a public Officer and her cargo disposed of; that you may require of the british court that the full value of the said brig and her cargo be restored for the benefit of Robert Shewell by whose order she was taken up at Sea, and other just claimants according to the laws & usage of civilized commercial and friendly nations.
With great respect I have the honor to be Gentlemen Your most obedient and Most humble Servt

Cha Thomson

  
Addressed: The Honble / John Adams, Benj Franklin and / Thomas Jefferson, ministers plenipoy / of the United States of America
Notation: Philadelphia July 16. 1784 from The Secretary of Congress enclosing Papers relative to the brig L’amiable Elizabeth
